Citation Nr: 1824111	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from December 1981 to December 1984. He also served in the Marine Corps Reserve, the Army National Guard, and the Army Reserve. Effective August 15, 2016, the Veteran is in receipt of a 100 percent combined schedular evaluation for service-connected disabilities.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Newark, New Jersey, Regional Office (RO). In June 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In January 2015, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

In its January 2015 remand, the Board directed the RO to verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and then to contact the National Personnel Records Center (NPRC) or any other appropriate entity to obtain service treatment and personnel records from the Veteran's periods of Reserve and National Guard service. 

In November 2016, the RO determined the Veteran's periods of service with the U.S. Marine Corps, the Marine Corps Reserve, the Army National Guard, and the Army Reserve. However, periods of ACDUTRA and INACDUTRA were not determined.

The only request for records that was attempted was an electronic request submitted to the Defense Personnel Records Information Retrieval System (DPRIS) which responded that, based on the Veteran's dates of service, his records would not be in the system. No additional attempts or requests to retrieve any records were made. If the records are unavailable, the RO must detail its efforts to obtain them and advise the Veteran of its actions. 

Although the RO obtained a new VA medical opinion, it did so without obtaining any of the requested records. The opinion may not be probative because of a lack of information as to the Veteran's service. 

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, ACDUTRA and INACDUTRA with the U.S. Marine Corps, the Marine Corps Reserve, the Army National Guard, and the Army Reserve and (2) forward all available service treatment records (STRs) and service personnel records (SPRs) not already of record associated with such duty for incorporation into the record.

ALL SPRs AND STRs MUST BE ASSOCIATED WITH THE VETERAN'S FILE. A November 2016 Information Report states that the Veteran served with the U.S. Marine Corps from December 1981 to December 1984, the Marine Corps Reserve from December 1984 to September 1989, the Army National Guard from September 1989 to June 1991, and the Army Reserve from June 1991 to June 1999.

If the records are not available, the RO must advise the Veteran and seek any alternative records documenting service.

3.  If additional information is obtained, and further medical inquiry warrants, return the file to the VA examiner who provided the September 2017 VA audiological opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of left ear hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether left ear hearing loss began during active duty, to include ACDUTRA.

b.  whether left ear hearing loss is related to any incident of service, including ACDUTRA, to include in-service noise exposure.

c.  whether left ear hearing loss is related to any injury incurred during a period of INACDUTRA.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*In his Report of Medical History at enlistment in December 1981, the Veteran denied having or ever having had hearing loss. On examination, clinical evaluation of the ears was normal. Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 5, 0, 0, 0, and 0 decibels, respectively.  

*A September 1982 report of audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 10, 5, 5, 5, and 15 decibels, respectively. The report indicates that testing was performed to establish a reference prior to initial duty in a hazardous noise area.  

*In his Report of Medical History at discharge in December 1984, the Veteran denied having or ever having had hearing loss. On examination, clinical evaluation of the ears was normal. Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 5, -5, -10, -10, and -10 decibels, respectively.  

*In a November 1987 Report of Medical History, the Veteran denied having or ever having had hearing loss. On examination, clinical evaluation of the ears was normal. Whisper test revealed hearing 15/15, bilaterally.  

*An August 1990 Army National Guard examination reflects that clinical evaluation of the ears was normal. Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 15, 0, 0, 0, and 5 decibels, respectively.  

*The DD 214 from the Veteran's active duty service from December 1981 to December 1984 reflects that his primary specialty was an administrative clerk. His decorations included the Rifle Expert Badge.  

*Service personnel records include a Weapons Firing Record which shows that the Veteran completed courses from February 1982 to October 1988 and an Expert Qualification Bar record shows that he received awards in 1985, 1987, and 1988.  

*A February 1984 letter shows that the Veteran was awarded the High Rifle Shooter Certificate. A Marksmanship Training Achievement Award shows that the Veteran was the high rifle shooter for a detail from January to February 1984.  

*A Special Achievement Award shows that the Veteran completed the 1988 Marine Corps Reserve Coaches School conducted by the Marine Corps Reserve Shooting Teams and the Weapons Training Battalion in October 1988.  

*An October 1988 service personnel record shows that the Veteran qualified and was authorized to be awarded the military occupational specialty (MOS) of marksmanship instructor.  

*The Veteran has submitted a service personnel record showing that, in October 1989, his duty was 8531 (marksmanship instructor).  

*On VA audiological examination in November 2009, the examiner noted that the Veteran served on active duty from December 1981 to December 1984. The Veteran reported in-service noise exposure as a weapons instructor. He also described exposure to helicopter noise. He reported that he was currently employed as a Veterans Service Officer and denied any occupational and recreational noise exposure. He described current tinnitus, which he reported had been present since shooting weapons during basic training. Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 10, 10, 0, 15, and 45 decibels, respectively.  

*The November 2009 VA examiner opined that it was less likely as not that the Veteran's left ear hearing loss was due to service related noise exposure. She explained that, upon discharge, the Veteran's hearing was normal, bilaterally.  

*During the June 2013 hearing, the Veteran testified that he was not subject to only periodic firing of weapons during service, but was a coach. He also indicated that he was a high shooter and did competitive shooting during service. He argued that he was exposed to sustained, as opposed to periodic, firing during service. The Veteran testified that he was given a "spongy-type" object (likely foam earplugs) to put in his ears for hearing protection during service.  

*During a February 2014 VA examination, the Veteran reported that he was in the Marine Corps from December 1981 to December 1984 and was in the active Reserves until around 1991. He added that his MOS was weapons instructor and he also worked as a chaplain's assistant. He also reported working for the New York Police Department from 1985 to 2005 in weapons science/ballistics with subsequent work as a private forensic consultant and a VA service officer until he stopped working two years earlier.  

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




